 

Exhibit 10.2

[Company
Letterhead]                                                                  

May [•], 2020

 

[Full Name]

[Address]

 

Dear [First Name]:

This letter memorializes the understanding between you and Select Energy
Services, LLC, a Delaware limited liability company (the “Company”)[ and
Rockwater Energy Solutions Administrative Services, LLC, a Delaware limited
liability company, (“Rockwater Services”)]1 regarding your compensation for your
employment as [Title] of the Company beginning May [•], 2020 (the “Effective
Date”).  As of March 1, 2020 your annualized base salary was reduced from $[•]
(your “2020 Annual Base Salary”) to $[•], reflecting a 10% temporary reduction
in your annualized base salary, and on June 1, 2020, your 2020 Annual Base
Salary will be reduced by an additional [Ladhani: 10 // Pistono, Swyka and Law:
5]% such that your temporarily reduced base salary shall be $[•]. [Ladhani and
Pistono: The Company and Rockwater Services intend // Swyka and Law: The Company
intends] to reevaluate your annualized based salary quarterly.

As you know, you and [Ladhani and Pistono: Rockwater Services // Swyka and Law:
the Company] are parties to that certain Employment Agreement effective as of
[Ladhani: June 1, 2011 // Pistono: September 4, 2012 // Swyka and Law: March 1,
2019] (as amended, the “Employment Agreement”)[, and you, Rockwater Services and
Rockwater Energy Solutions, LLC (f/k/a Rockwater Energy Solutions, Inc.) are
parties to that certain First Amendment to Employment Agreement dated February
21, 2020 (the “First Amendment”)]2. This letter shall be deemed to amend the
Employment Agreement,[ as amended by the First Amendment,]3 as of the Effective
Date, to the extent any provision of your Employment Agreement is inconsistent
with this letter.  All other provisions of the Employment Agreement, [Ladhani
and Pistono: including the provisions of Articles V, VI and VIII of the
Employment Agreement // Swyka and Law: including the restrictive covenants set
forth in Sections 9, 10 and 11 of the Employment Agreement], shall remain in
full force and effect.  In signing below, you hereby explicitly consent to the
changes described in this letter, and in return for your continued employment as
described above, you hereby waive any and all rights you may have to terminate
your employment with [Ladhani and Pistono: Rockwater Services // Swyka and Law:
the Company] or its affiliates for Good Reason (or similar or related
definitions) (as such term is defined in the Employment Agreement) as a result
of these changes (including any right to receive any payments or benefits
pursuant to the Employment Agreement or any other plan, program, or agreement
sponsored or maintained by the Company or any of its affiliates (collectively,
the “Company Plans”) as a result of these changes). For the avoidance of doubt,
execution of this letter will not be deemed to constitute a (i) consent to any
future modification to your responsibilities, duties or compensation

 

1 

Note to Draft: Ladhani/Pistono

2 

Note to Draft: Ladhani/Pistono

3 

Note to Draft: Ladhani/Pistono

 

--------------------------------------------------------------------------------

 

that are not described in this letter (such modifications, if any, the “Future
Modifications”) or (ii) waiver of your right, if any, to terminate your
employment with the Company or its Affiliates for Good Reason pursuant to the
terms of your Employment Agreement or any other Company Plan as a result of any
Future Modifications.

You further acknowledge that nothing in this letter shall be construed in any
way to limit the right of [Ladhani and Pistono: Rockwater Services // Swyka and
Law: the Company] or its affiliates to terminate your employment, with or
without cause, or for you to terminate your employment with [Ladhani and
Pistono: Rockwater Services // Swyka and Law: the Company] or its affiliates,
with or without reason, nor shall this letter limit the rights of the
stockholders of the Company under the Company’s Second Amended and Restated
Bylaws.

This letter shall still be terminated and become null and void following 30
days’ advance written notice by [Ladhani and Pistono: any of the parties hereto
// Swyka and Law: either party hereto], and the terms of your Employment
Agreement[, as amended by the First Amendment,]4 shall be reinstated to the
extent amended by this letter. If your annualized base salary on the 30th day
following delivery of such notice is not at least equal to your 2020 Annual Base
Salary, then as of such date, you shall have the right to terminate your
employment with [Ladhani and Pistono: Rockwater Services // Swyka and Law: the
Company] or its affiliates for Good Reason for [Ladhani and Pistono: 135 //
Swyka and Law: 60] days thereafter as a result of the reduction of your 2020
Annual Base Salary pursuant to the terms of your Employment Agreement[, as
amended by the First Amendment,]5 and [Ladhani and Pistono: Rockwater Services
// Swyka and Law: the Company] shall have no right to cure such circumstances
giving rise to your resignation for Good Reason.

Notwithstanding anything in this letter to the contrary, in the event your
employment with [Ladhani and Pistono: Rockwater Services // Swyka and Law: the
Company] terminates in any manner such that a payment is required to be made to
you pursuant to [Ladhani and Pistono: the provisions of Article VII // Swyka and
Law: the provisions of Section 7] of the Employment Agreement, such payment
shall be calculated using your 2020 Annual Base Salary as the “Base Salary” for
purposes of such calculation. Any short-term incentive compensation targets for
2020 shall be calculated based on your 2020 Annual Base Salary.

Please indicate your agreement with the foregoing by signing and dating below
and returning an executed copy of this letter to me.

[Signature Page to Follow]

 

4 

Note to Draft: Ladhani/Pistono

5 

Note to Draft: Ladhani/Pistono

2

 

--------------------------------------------------------------------------------

 

 

 

[ROCKWATER ENERGY SOLUTIONS ADMINISTRATIVE SERVICES, LLC]6

 

[SELECT ENERGY SERVICES, LLC]7

 

 

By:

Name: [                                     ]

Title: [                                       ]

 

 

AGREED AND ACKNOWLEDGED:

 

 

 

[Name]

Date: ______________________________

 

6 

Note to Draft: Ladhani/Pistono

7 

Note to Draft: Law/Swyka

3

 